DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 09/23/2021. As directed by the amendment: claims 1, 5, and 11 have been amended; claims 4 and 10 are cancelled; and claim 13 has been added. Thus, claims 1-3, 5-9, and 11-13 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 09/14/2021 with regards to newly presented amended claims are addressed in amended claim rejection below.
Claim Rejections - 35 USC § 112
Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the electronic database is configured for transmitting a signal if an abnormal condition has been detected causing the indication portion to alert a user of this abnormal condition”. This limitation is considered new mater as it is not supported by the specification as originally filed. With regard to the Database the not send positive feedback to the injection device 200 thereby preventing an unwanted medication from being injected into a patient.”(Emphasis added), para. 166 “The electronic database and/or computer 500 is able to determine if a medication is incorrect or expired, and in such a case, the electronic database and/or computer 500 would not send positive feedback to the injection device 200 thereby preventing an unwanted medication from being injected into a patient” (Emphasis added). With regard to the abnormal condition the specification states paras. 94, 113, 151, and 173 “If an abnormal condition is detected, an indicator present on the injection device 16 will alert the user and an optional interlock can prevent from proceeding with the injection”. There is no link in the specification as filed to the limitation “wherein the electronic database is configured for transmitting a signal to the injection device that an abnormal condition has been detected causing the indicator to alert the user of this abnormal condition” as the specification provides support for the device indicating the abnormal condition to the user but not the database sending a signal to the device to do so. These sections show 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman (US 2001/0049608 A1) as evidenced by Hochman et al. (US 2002/0052574 A1) herein after referred to as Hochman2, in view of Mounce et al. (US 2016/0022914 A1).
In regards to claim 1:
A system comprising: an injection device for a pre-filled container having a medication and a readable information portion containing information (Fig. 2 element 30 para. 26 “Referring now to FIG. 2, an automatic injection device 30A adapted to perform the function described for device 30 in FIG. 1. FIG. 2 shows a syringe 32 with a label LX. As discussed above, the label LX includes two portions: a portion 34A which contains information in plain text form and a portion 34B which contains substantially the same information in a machine readable form”), the injection device comprising an engagement assembly adapted to be removably engageable to the pre-filled container (Para. 27 “An injection device of the type shown in FIG. 2 is disclosed in……incorporated herein by reference”, Hochman2 Fig. 4 element 40), a scan assembly adapted to scan the readable information portion with the pre-filled container contained within the injection device (Fig. 2 element 50), and a transmitter for transmitting the information (Para. 29 “Using this interface, the device 30A obtains information about the patient, a prescription, other information required for its can also send information to the other system components, including an update of the patient history, once a particular drug has been administered” emphasis added, Para. 37), an actuator associated with a plunger rod of the injection device (Annotated Fig. 2 below); and an electronic database that receives the information transmitted from the injection device (Para. 37, Fig. 1 elements 10, and 22), the electronic database adapted to verify the information and transmit a signal to the injection device providing positive feedback for injection so that the actuator assembly automatically actuates the plunger rod (Para. 35 “In step 208 a check is performed by the device 30A to determine if a profile for the drug administration has been provided as part of the prescription on label LX or by the health care provider. Such a profile may include the total amount of the drug to be administered, the rate at which the drug is to be administered, threshold parameters, such as peak rate, peak internal or exit pressure, etc. If a complete profile has not been specified, then the device may specify a profile in step 210, using the past drug history of the patient, past drug history of other patients, recommendations by the drug manufacturer, etc”. Considered to automatically actuate the plunger rod due to Para. 34-37 “Referring now to FIG. 4, if a drug is to be administered by an automatic means, such as the injection device 30A of FIG. 2, then the following operation takes place. In step 200 the health care provider (or other personnel) mounts the container CX with label LX into the machine and initializes the device 30A.” “If a profile has been specified then this profile is checked in step 214 to insure that the profile meets certain qualifications. [0037] Next in step 214 the drug is administered”).

    PNG
    media_image1.png
    178
    503
    media_image1.png
    Greyscale

Hochman in view of Mounce teaches, and an indicator portion (Mounce teaches Para, 127 “The visual and audible indicators generated by the user interface 312 and the audio speaker can tell the user when the autoinjector 300 is ready for use, the progress of the injection process, injection completion, the occurrence of any errors, and other information.” Indicator portion considered to include user interface 312 and the visual and audible indicators it generates as these systems serve the purpose to indicate, to the user, the status of system elements), wherein the electronic database is configured for transmitting a signal to the injection device that an abnormal condition is has been detected (Hochman teaches Para. 38 “At the end of the administration, the details of the procedure are immediately logged in the database so that they are readily available. Every time a check indicates an abnormal result, for example, in steps 104, 110, 112, 120, 204, 206, 208, 212, the process is halted.”), causing the indicator portion to alert a user of this abnormal condition and to prevent the actuator assembly from proceeding with the injection (Mounce teaches Para, 127 Hochman teaches Para. 38 Every time a check indicates an abnormal result, for example, in steps 104, 110, 112, 120, 204, 206, 208, 212, the process is halted” emphasis added to steps relied upon for automated process of Fig. 4. Examiner considers this to prevent the actuator assembly from proceeding as the statement expresses the process as a whole is halted. The 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the device and database taught by Hochman to include the indicator portion taught by Mounce to indicate the abnormal condition (error) detected by the database.
This would have been motivated by Hochman (Para. 6 “A need for more control and management of drug provision has been recognized in the industry. For example, Becton Dickinson of Franklin Lakes, N.J. 07417 has designed a composite system including a medication management system (referred to as the BD Rx system) to minimize errors during drug delivery, and a specimen collection and drug administration system (referred to as BD.id).”).

In regards to claim 2:
The system of claim 1, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman as evidence by Hochman2 teaches, wherein the readable information portion is at least one of a barcode, QR code, datamatrix and an RFID tag (Para. 26 “a portion 34A which contains information in plain text form and a portion 34B which contains substantially the same information in a machine readable form” Para 27 “such as a bar code reader adapted to recognize the machine-readable portion 34B of the label LX”).
In regards to claim 3:
The system of claim 1, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman as evidence by Hochman2 teaches, wherein the injection device includes a plunger rod movably disposed within the injection device and wherein, with the injection device engaged with the pre- filled container, the injection device is configured to automatically actuate the plunger rod to expel the medication from the pre-filled container (Fig. 1 elements 42 and 36; Para. 33 “or through an automatic administrating device 30.”).
In regards to claim 7:
The system of claim 1, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman as evidence by Hochman2 teaches, wherein the injection device is equipped with an on-board electronic module comprising memory that can record and store container unique identification information and stamping information relative to the usage of the pre-filled container (Hochman 2 Para. 69” As seen in FIG. 10, microprocessor 152 is associated with a memory 160, input devices 162, display devices 164 and an interface 164” emphasis added; Hochman Para. 39-49 “Drug Identification by name, lot and manufacturing date [0047] Identification of Health care provider administering drug delivery to patient [0048] Identification of automated administering device [0049] Drug delivery profile (time dependent volume, rate and/or pressure characteristics)” Considered fully capable of recording and storing container 
In regards to claim 10:
The system of claim 1, wherein the injection device is configured to prevent an injection of the medication if an abnormal condition is detected (Para. 38 “At the end of the administration, the details of the procedure are immediately logged in the database so that they are readily available. Every time a check indicates an abnormal result, for example, in steps 104, 110, 112, 120, 204, 206, 208, 212, the process is halted.”).

In regards to claim 11:
The system of claim 1, wherein the injection device includes an interlock to prevent the injection device from proceeding with the injection upon indication of the abnormal condition (Hochman Fig. 3 elements  104, 110, 112, 120, and Fig. 4 elements 204, 206 are all electronic interlocks that prevent injection unless the conditions are met in order to proceed. Hochman2 Fig. 18 steps 606 and 616 are a form of electronic interlock that will prevent injection until the condition set forth is met. Fig. 11 step 310 a form of mechanical/electronic interlock that prevents injection until the condition is satisfied, para. 92 “The system waits for the syringe to be mounted in step 310. The clinician can indicate that the syringe is mounted either by activating physically foot switch 176 momentarily or activate the pedal button 198 on the screen. When the pedal signal is sensed the drug delivery can proceed.” Para. 38 “At the end of the administration, the details of the procedure are immediately logged in the database so .

Claim(s) 1, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mounce et al. (US 2016/0022914 A1), in view of Hochman (US 2001/0049608 A1) as evidenced by Hochman et al. (US 2002/0052574 A1) herein after referred to as Hochman2.

In regards to claim 1:
Mounce teaches, a system comprising: an injection device for a pre-filled container having a medication and a readable information portion containing information (Fig. 1 elements 100 and 600, Para. 183 “As shown in FIG. 13B, various further embodiments of the cassette identification arrangement 410 may comprise a radio-frequency (RF) electromagnetic field (EMF) emitting device 410rf, such as RF identification (RFID) chip”), the injection device comprising an engagement assembly adapted to be removably engageable to the pre-filled container (Fig. 1 element 308), a scan assembly adapted to scan the readable information portion with the pre-filled container contained within the injection device (Para. 184 “The detector 370 of the autoinjector 300 (e.g., FIGS. 10B-12B) can be constructed as an EMF receiving device, such as an RFID chip reader”), 
Mounce fails to teach the transmitter and database as claimed. However Hochman as evidenced by Hochman2 teaches, and a transmitter for transmitting the information (Para. 29 “Using this interface, the device 30A obtains information about the can also send information to the other system components, including an update of the patient history, once a particular drug has been administered” emphasis added, Para. 37); and an electronic database that receives the information transmitted from the injection device (Para. 37, Fig. 1 elements 10, and 22), the electronic database adapted to verify the information and transmit a signal to the injection device providing positive feedback for injection using the injection device (Para. 35 “In step 208 a check is performed by the device 30A to determine if a profile for the drug administration has been provided as part of the prescription on label LX or by the health care provider. Such a profile may include the total amount of the drug to be administered, the rate at which the drug is to be administered, threshold parameters, such as peak rate, peak internal or exit pressure, etc. If a complete profile has not been specified, then the device may specify a profile in step 210, using the past drug history of the patient, past drug history of other patients, recommendations by the drug manufacturer, etc”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the injector system taught by Mounce to include the electronic database and transmitter as taught by Hochman.
This would have been motivated by Hochman (Para. 6 “A need for more control and management of drug provision has been recognized in the industry. For example, Becton Dickinson of Franklin Lakes, N.J. 07417 has designed a composite system including a medication management system (referred to as the BD Rx system) to minimize errors during drug delivery, and a specimen collection and drug administration system (referred to as BD.id).”).
Mounce in view of Hochman teaches, and an indicator (Mounce teaches Para, 127 “The visual and audible indicators generated by the user interface 312 and the audio speaker can tell the user when the autoinjector 300 is ready for use, the progress of the injection process, injection completion, the occurrence of any errors, and other information.”), wherein the electronic database is configured for transmitting a signal to the injection device that an abnormal condition is has been detected (Hochman teaches Para. 38 “At the end of the administration, the details of the procedure are immediately logged in the database so that they are readily available. Every time a check indicates an abnormal result, for example, in steps 104, 110, 112, 120, 204, 206, 208, 212, the process is halted.”), causing the indicator to alert a user of this abnormal condition (Mounce teaches Para, 127).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to modify the error indicator system taught by Mounce to include the database abnormal result transmission taught by Hochman as one of the error’s to indicate with its indicators. 
This would have been motivated by Hochman (Para. 6 “A need for more control and management of drug provision has been recognized in the industry. For example, Becton Dickinson of Franklin Lakes, N.J. 07417 has designed a composite system including a medication management system (referred to as the BD Rx system) to minimize errors during drug delivery, and a specimen collection and drug administration system (referred to as BD.id).”).
In regards to claim 4
The system of claim 1, taught by Mounce in view of Hochman as evidenced by Hochman2 as described in parent claim rejection.
Mounce in view of Hochman as evidence by Hochman2 teaches, wherein the electronic database is adapted to verify the information contained on the readable information portion and transmit a signal to the injection device that provides positive feedback for injection (Hochman, Para. 35 “In step 208 a check is performed by the device 30A to determine if a profile for the drug administration has been provided as part of the prescription on label LX or by the health care provider. Such a profile may include the total amount of the drug to be administered, the rate at which the drug is to be administered, threshold parameters, such as peak rate, peak internal or exit pressure, etc. If a complete profile has not been specified, then the device may specify a profile in step 210, using the past drug history of the patient, past drug history of other patients, recommendations by the drug manufacturer, etc”).
In regards to claim 5:
The system of claim 1, taught by Mounce in view of Hochman as evidenced by Hochman2 as described in parent claim rejection.
Mounce in view of Hochman as evidence by Hochman2 teaches, wherein the indicator portion is capable of being activated to notify the user of a correct scan and/or injector status (Para. 127 “Referring still to FIGS. 2A, 2B, 2D, and 2F, the autoinjector 300 may further comprise a user interface 312 and an audio speaker (not shown). The user interface 312 (best illustrated in FIG. 2A) may be located in the cassette receiving section 306 of the casing 302, and provides various visual indicators. The audio 
In regards to claim 6:
The system of claim 5, taught by Mounce in view of Hochman as evidenced by Hochman2 as described in parent claim rejection.
Mounce in view of Hochman as evidence by Hochman2 teaches, wherein the injector includes a transparent window to allow the user to present to a patient the injection device for viewing before injection (Para. 126 “The cassette door 308 may include a "cassette" icon that indicates the insertion entry point for the cassette 600. The cassette receiving section 306 of the casing 306 may comprise windows 310A, 310B on sides thereof that align with windows of the cassette 600 when the cassette door 308 is closed with the cassette 600 correctly installed therein. In one or more embodiments, the windows 310A, 310B may be double-layered. One or more lights (not shown) may be provided inside the casing 302 to evenly backlight illuminate the cassette windows 612 so that the user can observe the injection cycle through the windows 310A, 310B of the autoinjector 300, i.e., observe the initial and end positions of a plunger-stopper 364 contained inside the cassette 600 during the syringe content (hereinafter "drug") extrusion process, as well as syringe movements within the cassette 600.”)

In regards to claim 10:
The system of claim 1, wherein the injection device is configured to prevent an injection of the medication if an abnormal condition is detected (Fig. 22, various elements demonstrate systems loop of abnormal conditions that must be corrected for injection to start/continue, therefor considered to be preventing injection upon detection of abnormal conditions as the various elements indicate what are considered to be abnormal conditions).
In regards to claim 12:
The system of claim 1, wherein the injection device includes a retraction assembly adapted to retract the pre-filled container in the injection device (Fig. 1 element 308, para. 125 “may have a cassette door 308 that can be constructed to pivot between and an open position and a closed position to allow insertion of the cassette 600 into the autoinjector 300.”)
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman (US 2001/0049608 A1) as evidenced by Hochman et al. (US 2002/0052574 A1) herein after referred to as Hochman2, in view of Moore (US 2007/0061393 A1).
In regards to claim 8:
The system of claim 7, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman does not teach the GPS system as claimed. Moore teaches, wherein the on-board electronic module includes a global positioning system receiver that can record and store latitude and longitude coordinates of usage location (Para. 1069 “In embodiments syndicated feeds related to community-based health status data may be linked to location information, such as Global Positioning System ( GPS) data or information relating to a home address or clinic address”).
It would have been obvious to one of ordinary skill in the art prior to the effective date of filing to modify the injector taught by Hochman to include the GPS taught by Moore.
This would have been motivated by Moore (Para. 1069 “This coupling of health and geographic data may permit analysis of environmental factors that may be affecting the health of the community. For example, by linking the rates of obesity with the geographic location of the green spaces it may be possible to infer whether there is a relationship between increasing rates of obesity and access to parks and other recreational areas. Similarly, environmental data on particulate matter released by local industries may be linked with the location of recent lung cancer cases to assist in determining the influence of air pollution on cancer incidence.” and Para. 221 “In embodiments security may be associated with a location facility of the wireless device (such as GPS, cellular triangulation, or the like), so as to allow a user to access an RSS feed only if the user is physically located in a particular place.”). The latter being to secure the database such that it can be accessed only from the patients device at set locations and therefor secure patient treatment and medical history data from intrusion.
In regards to claim 9:
The system of claim 8, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman does not teach the wireless triangulation system as claimed. Moore teaches, wherein the electronic module is compatible with indoor positioning systems using triangulation from wireless signal receivers (Para. 221 “In embodiments security may be associated with a location facility of the wireless device (such as GPS, cellular triangulation, or the like)” and Para. 1069 “In embodiments syndicated feeds related to community-based health status data may be linked to location information, such as Global Positioning System ( GPS) data or information relating to a home address or clinic address”).
It would have been obvious to one of ordinary skill in the art prior to the effective date of filing to modify the injector taught by Hochman to include the triangulation and GPS taught by Moore.
This would have been motivated by Moore (Para. 1069 “This coupling of health and geographic data may permit analysis of environmental factors that may be affecting the health of the community. For example, by linking the rates of obesity with the geographic location of the green spaces it may be possible to infer whether there is a relationship between increasing rates of obesity and access to parks and other recreational areas. Similarly, environmental data on particulate matter released by local industries may be linked with the location of recent lung cancer cases to assist in determining the influence of air pollution on cancer incidence.” and Para. 221 “In embodiments security may be associated with a location facility of the wireless device .
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman (US 2001/0049608 A1) as evidenced by Hochman et al. (US 2002/0052574 A1) herein after referred to as Hochman2, in view of Mounce et al. (US 2016/0022914 A1) further in view of Kitagawa (US 2012/0028343 A1).
In regards to claim 13:
The system of claim 1, taught by Hochman, evidenced by Hochman2, as described in parent claim rejection.
Hochman does not appear to explicitly teach the rotation assembly as claimed. However Kitagawa teaches, wherein the injection device includes a rotation assembly for rotating the pre-filled container in the injection device until the scan assembly is able to properly scan a barcode of the pre-filled container (Fig. 8A-B elements 60, 61, 101 255a, Para. 46 “A sample container rotation roller 60 for rotating the sample container 101 set in the sample setting part 255a is arranged at the position facing the pair of fixed rollers 61 so that the barcode attached to the sample container 101 can be read by the barcode reader 256 (356)” Para. 82 “First, in step S6-1, the detection of presence or absence of the sample container 101 in the sample setting part 255a drawn to right next to the barcode reader 256 in the apparatus by the sample container transporting portion 255 and the reading of the barcode attached to the sample container 101 are carried out. Specifically, as shown in FIGS. 8 and 9, the presence or absence of the sample 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to include the rotation assembly taught by Kitagawa in the injection device taught by Hochman.
This would have been motivated in by Hochman (Para. 5 “Recently there has been many reports of rampant medical errors occurring in hospitals and other health care providing facilities. One particular activity occurring at these facilities which is particularly fraught with errors is the provision of drugs”). Including the rotation assembly taught by Kitagawa reduces a source of potential human and system error by automating the reading process of the barcode to any angular position the barcode is placed at and verifies a sample has been placed within the system correctly as the sensor 63 taught by Kitagawa would verify the placement of the syringe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015. The examiner can normally be reached Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783